Title: To George Washington from Simeon DeWitt, 9 June 1784
From: DeWitt, Simeon
To: Washington, George



Sir
New York June 9th 1784

I am honored with Your Excellency’s Letter of the 3d March—I write this to acquaint Your Excy that I am appointed Surveyor General of the State of New York in the room of Genl Schuyler who has resigned that Office; in consequence of which I shall make a resignation of my commission as Geographer, as soon as Congress have met again at Trenton; requesting at the same time permission to retain the papers I have, with the view of compiling them into a map or maps for publication as soon as I shall find it practacable. I have done part of a fair copy of one which shall include the Country between the meridians of Philadelphia and Norwalk in Connecticut and the Latitudes of Philadelphia and Fredericksburgh of a size of near 40 by 50 Inches. If the Congress allow my last request I have thoughts of sending it to France to be engraved, if not, I must

think of other expedients. St John the French Consul at this place has offered me his recommendations of persons to whose care designs of this nature might be entrusted, by which means I might have them executed with greater perfection and at less expence than can be expected in this Country. I am with the greatest respect Your Excellency’s most Obedient humble Servant

S: DeWitt

